Case 1:19-mc-00593-VSB Document 31-2 Filed 06/12/20 Page 1 of 2




                Exhibit A
    Case 1:19-mc-00593-VSB Document 31-2 Filed 06/12/20 Page 2 of 2



Ill WALKERS



      3 November 2019                                                                                      Our Ref: BG/LP/K0527-D08984
      Gulf Investment Corporation
      P.O. Box 3402
      Safat 13035
      Kuwait

      Attention: Mr. Talal Zaid AI-Tawari


      Dear Sirs

      THE PORT FUND LP. (THE "FUND")

      We refer to our letter dated 3 October 2019.

      We write to provide investors with an update with respect to the Fund's efforts to finalise and
      complete the Fund's audited financial statements for the financial years ending 2017 and 2018.

      As you are aware, the Fund is committed to the provision of clear, transparent and
      independently verified information to its investors. In this respect, the Fund has now formally
      engaged a professional financial firm who has commenced a review of all of the Fund's relevant
      financial transactions for the financial years ending 2017 and 2018 (the "Review") with a view
      to ensuring that the 2017 and 2018 audited financial statements are finalised and completed
      by 31 December 2019. The Review will be provided to the relevant auditor and will form the
      basis of the required audits. To the extent that it is not possible for the audited financial
      statements to be finalised by such date, the Fund intends to release internally compiled
      statements by 31 December 2019 with the audited financial statements to follow thereafter.

      The Fund will be in touch with all investors later this year to provide a further progress update
      with respect to the status of the Review and the audited financial statements.



      Yours faithfully




      WALKERS (DUBAI) LLP




      9182216.1T5138.D08984



                                                                                                                                      Walkers (Dubai) LLP
                                          Level 14, Burj Daman, Dubai International Financial Centre, Dubai, UAE, PO Box 506513
                                                                             T +971 4 363 7999 F +971 4 363 7033 www.walkersglobal.com

       Bermuda* I British Virgin Islands I Cayman Islands I Dubai I Dublin I Guernsey I Hong Kong I Jersey I London I Singapore
                             •walkers works in exclusive association with Taylors In 8em10da, a full service commercial law finn providing advice on all aspects of Bennuda law.
